Citation Nr: 1029536	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claims of entitlement to 
service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  Sensorineural hearing loss was first manifested many years 
after the Veteran's service, and the preponderance of the 
evidence of record indicates that it is not related to his 
service.

2.  Tinnitus was first manifested many years after the Veteran's 
service, and the preponderance of the evidence of record 
indicates that it is not related to his service.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred or aggravated in the Veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in August 2006.  This letter informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the Veteran 
should provide.  The Veteran was also specifically informed of 
the law as it pertains to effective dates by this letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that any notice errors did not affect 
the essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal.  

No prejudice has been alleged in the timing of these notices, and 
none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records and providing the Veteran with several VA examinations.  
Consequently, the duty to notify and assist has been satisfied in 
this appeal.

The Veteran seeks service connection for bilateral sensorineural 
hearing loss and tinnitus.  Specifically, the Veteran alleges 
that he was exposed to significant acoustic trauma in service, 
specifically that his job as a shipping clerk required him to be 
on a flight line, which caused his current hearing loss and 
tinnitus.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for hearing loss or tinnitus.  
In this regard, the Board finds that there is no evidence of 
record showing chronic hearing loss or tinnitus until many years 
after service, and no credible evidence of significant noise 
exposure during service.

Reviewing the evidence of record, the Veteran's service treatment 
records show no complaints of, or treatment for, hearing loss, 
tinnitus, or any incident involving acoustic trauma.  On the 
contrary, on separation from service, he specifically denied 
having hearing loss.  

The Veteran's service occupation as a shipping clerk does not 
show any indication that he might have been exposed to acoustic 
trauma in service.  The Veteran's separation examination of June 
1969 shows hearing of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
20
25

which is considered a normal level of hearing.

Although there are other medical records in the claims file, 
there is no evidence of record showing hearing loss or tinnitus 
until September 2006, 39 years after the Veteran's separation 
from service, showing any hearing loss or tinnitus.  At that 
time, the Veteran's hearing was roughly: 






HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
-
30
LEFT
30
35
20
-
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  The 
private examiner at that time noted that the Veteran reported 
significant noise exposure in the service, and that the Veteran 
reported some tinnitus in his left ear.  The examiner noted that 
the Veteran's audiogram revealed mild hearing loss in the speech 
frequencies, with severe sloping in the high frequencies on the 
left, with continued mild to moderate high frequency hearing loss 
on the right.  The Veteran was diagnosed with sensorineural 
hearing loss, multifactorial, and a retraction pocket of the left 
tympanic membrane.  The examiner felt that the Veteran would 
benefit from hearing aids.  The examiner noted that the low to 
mid frequency hearing loss was not related to noise exposure.  He 
stated that any hearing loss that the Veteran may have in the 
right ear was not related to hearing loss, since there was no 
high frequency hearing loss, but the severe to profound high 
frequency loss in the left ear was noise induced.  It was noted 
to be mostly at a speech frequency, which it was felt would cause 
him very little difficulty.  The examiner noted that most of the 
Veteran's difficulty with hearing would be in the low to mid 
frequencies, that was non noise related.

Nevertheless, considering the Veteran's denial of hearing loss on 
separation from service, the amount of time between the Veteran's 
separation from service and his first diagnosis of hearing loss 
and report of tinnitus (39 years), the Veteran's MOS in service 
of a shipping clerk, and all the medical evidence of record, the 
Board finds that the preponderance of the evidence of record is 
against a grant of service connection for the Veteran's hearing 
loss or tinnitus.  The Board notes that in the absence of any 
credible evidence of significant noise exposure in service, a 
medical opinion linking current hearing loss to service has no 
probative value.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


